98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mack Wayne PETERSON, Petitioner--Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS, Respondent--Appellee.
No. 96-6079.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 3, 1996.

Mack Wayne Peterson, Appellant Pro Se.  Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellee.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1994) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Peterson v. North Carolina Dep't Corr., No. CA-94-741-5-HC-BO (E.D.N.C. Dec. 14, 1995).  We dispense with oral argument and deny Appellant's motion for the appointment of counsel because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.